DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gabrielle Gelozin (Reg. No. 78,904) on 07/26/2022.

The application has been amended as follows: 

11. (Currently Amended) A return end plate apparatus comprising: 
a return end plate with an aperture therethrough configured to be mounted at a second axial end of a rotor core opposite a first axial end to receive fluid flowing from the first axial end of the rotor core to the second axial end of the rotor core, wherein the return end plate defines a plurality of end plate passages therein extending inward from an outward portion of the return end plate toward an inward portion of the return end plate, wherein each of the plurality of end plate passages includes: 
a first tangential section extending from an inlet in the outward portion of the return end plate toward the inward portion in a circumferential and radial tangential direction; Application No. 16/740,7316Docket No.: 1590052.152US 1 
a second tangential section extending from the first tangential section in a direction more radial than that of the first tangential section toward the inward portion; and 
an axial section extending in an axial direction from the second tangential section to an outlet of a supply end plate, wherein the first tangential section originates at a countersunk axial connection bore configured to seal to a wedge with a c-ring assembled thereon for delivering fluid the wedge through a sealed connection into the return end plate.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the specific limitation of “wherein the radial sections (240) and transition sections (244) of the plurality of end plate passages conform to a frustoconical surface (250) of the supply end plate (210)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 

    PNG
    media_image1.png
    463
    331
    media_image1.png
    Greyscale

Doring fails to disclose the radial and transition sections to conform to a frustoconical surface of the supply end plate.
	Claims 3 and 4 are allowable for depending upon claim 1.

	Regarding claim 5, the specific limitation of “wherein each of the circumferential portions (246) terminates at a countersunk axial connection bore (256) configured to seal to a wedge (206) with a c-ring (295; [0041]) assembled thereon for delivering fluid from the supply end plate (210) into the wedge (206) through a sealed connection” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 

    PNG
    media_image2.png
    575
    416
    media_image2.png
    Greyscale

	Pal and Doring in combination discloses a supply end plate and a return end plate connected to a wedge to create a coolant flow path, but both fails to disclose a countersunk axial connection bore with a c-ring for a sealed connection between the supply end plate and the wedge.

	Regarding claim 6, the specific limitation of “a plurality of structural ribs (260) extending from the inward portion to the outward portion for rigidity of the supply end plate (210), wherein the structural ribs (260) extend conically along a conical surface (250) of the supply end plate (210)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 

    PNG
    media_image3.png
    456
    336
    media_image3.png
    Greyscale

	Doring fails to teach a conical surface and structural ribs extending radially on the conical surface.

	Regarding claim 7, the specific limitation of “wherein the first and second tangential sections (276, 280) of the plurality of end plate passages (270) conform to a radial flange (286) of the return end plate (214) outward from a frustoconical section (288)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 

    PNG
    media_image4.png
    473
    278
    media_image4.png
    Greyscale

	Doring discloses a return end plate, but fails to disclose the return end plate comprising a flange, a frustoconical section and end plate passages on the flange.
	Claims 9 and 10 are allowable for depending upon claim 7.

	Regarding claim 11, the specific limitation of “wherein each of the first tangential section (276) originates at a countersunk axial connection bore (292) configured to seal to a wedge (206) with a c-ring (295; [0041]) assembled thereon for delivering fluid the wedge (206) through a sealed connection into the return end plate (214)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 

    PNG
    media_image5.png
    425
    466
    media_image5.png
    Greyscale

	Regarding claim 12, the specific limitation of “a plurality of radiating structural ribs (296) extending from the inward portion to the outward portion for rigidity of the return end plate (214), wherein the structural ribs (296) extend conically” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 

    PNG
    media_image6.png
    479
    274
    media_image6.png
    Greyscale

	Doring fails to teach a return end plate with radially radiating structural ribs, which extends conically.
	Claim 13 is allowable for depending upon claim 12.

Regarding claim 14, the specific limitation of “wherein the radial sections (240) and transition sections (244) of the plurality of end plate passages conform to a frustoconical surface (250) of the supply end plate (210)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 

    PNG
    media_image1.png
    463
    331
    media_image1.png
    Greyscale

Doring fails to disclose the radial and transition sections to conform to a frustoconical surface of the supply end plate.
Claims 15 and 19-20 are allowable for depending upon claim 14.

Regarding claim 16, the specific limitation of “wherein the end plate passages (270) of the return end plate (214) wind in an opposite clock-wise/counter-clockwise direction from end plate passages (222) of the supply end plate (210)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
	Kato et al. (JP 2010-239799 A) discloses end plates with various different end plate passages, but fails to disclose the end plate passages of the end plates wound in opposite directions.
	Claims 17-18 are allowable for depending upon claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINKI CHANG/           Examiner, Art Unit 2834   

/QUYEN P LEUNG/           Supervisory Patent Examiner, Art Unit 2834